DETAILED ACTION
                                                     Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                          Status of Application 
2	This instant Office Action is in response to Original Filing filed on 3/2/2020.
3.	This Office Action is made Non-Final.
4.	Claims 1-30 are pending.
5.	Claims 6, 8, 12, 18-19, 23 and 26 are objected to for allowable subject matter.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on
8/14/2020, 9/8/2020, 10/1/2020, 11/20/2020, 3/5/2021, 8/31/2021, 9/16/2021, 10/4/2021, 11/4/2021, and 12/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

1.	Claims 1-2, 4-5, 7, 9, 10-11, 13-15, 17, 20-22, 24-25, 27-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pelletier et al. US 20180242264 hereafter Pelletier.  

As to Claim 1.    Pelletier discloses a method for wireless communications at a first wireless device [i.e. Base Station], comprising [Figs. 1A, 1D, 1E, Sections 0004, 0023: A method for transmission in wireless communication system. The communication system include base stations in which each base station may be any type of device configured to wirelessly interface with other devices such as WTRU, core network and the like]:
	determining a communication configuration for a second wireless device [i.e. WTRU (wireless transmit/receive unit)], the communication configuration indicating [Section 0089: A base station configure or change WTRU’s channel bandwidth, and manage scheduling, addressing of resources and specific channel bandwidths for various spectrum block sizes] one or more configuration parameters for a bandwidth part [i.e. sub-band], a length of a synchronization signal block, or a combination thereof, associated with a first mode [Fig. 8, Section 0081, 0102, 0113: A WTRU may be configured to support and receive transmissions associated with a spectrum operation mode (SOM), and per sub-band (i.e. bandwidth part) of one or more sub-bands; a SOM refer to a specific type of transmission scheme used for performing communication. At least two scheduling modes may be supported that include network-based scheduling for resources, timing, and DL/UL transmission parameters. Two or more types of power control modes are configured to WTRU];
[Section 0092, 0112, 0143, 0149: A SOM may be related to a transmission mode, a beamforming configuration, and an applicable control channel. A WTRU receiving from a network a configuration indicating such as power and timing of transmissions. A determination of power level used by a WTRU configured to receive one or more control channels where each control channel associated with a specific SOM and a specific scheduling method. A WTRU configured with one or more transmission modes],
	wherein a first length of a first transmission time interval [i.e. TTI] associated with the first mode [i.e. SOM; Section 0092: SOM is related to a transmission mode] is different from a second length of a second transmission time interval associated with a second mode [Sections 0091, 0148: A SOM include one or more aspects applicable to a transmission, such as a transmission duration for example a TTI length. A WTRU configured with different SOMs, a WTRU configured to associate one or more transmissions with a first SOM using a TTI of a first duration and one or more transmissions with a second SOM using a TTI of a second duration],
	and communicating with the second wireless device [i.e. WTRU (wireless transmit/receive unit)] operating in the first mode [i.e. SOM; Section 0092] based at least in part on the one or more configuration parameters [Sections 0081, 0129, 0131, 0148: A WTRU and base station configured to support and receive transmissions associated with a SOM, and per sub-band; a SOM refer to type of transmission scheme used for performing communication. Uplink transmission using a SOM associated with a resource, using a transmission mode and determined based on WTRU receiving a DCI (downlink control information). A transmission is associated with SOM and characteristic. A WTRU configured to apply a first PCM (i.e. power mode) to transmissions associated with the first SOM].
 
As to Claim 2.  Pelletier discloses the method of claim 1, wherein: the first mode [i.e. SOM/transmission mode scheme] is a first pathloss mode; and the second mode is a second pathloss mode [Section 0081, 0148, 0140: A SOM refer to a specific type of transmission scheme used for performing communication. A WTRU configured with different SOMs such as a first and second SOM. A pathloss parameter may be measured from a downlink reference signal according to a service type, and associated downlink control channels; and be determined based on a SOM].
 
As to Claim 4.    Pelletier discloses the method of claim 1, further comprising: operating in the first mode for communications with the second wireless device [Sections 0081: A WTRU and base station configured to support and receive transmissions associated with a SOM; a SOM refer to type of transmission scheme used for performing communication],
	 and transmitting the indication of the communication configuration to the second wireless device [i.e. WTRU] for the second wireless device to communicate based at least in part on operating in the first mode [Section 0112, 0129, 0143: A WTRU receiving from a network a configuration indicating such power reservation and the timing of transmissions. Uplink transmission using a SOM associated with a resource, using a transmission mode and determined based on WTRU receiving a DCI (downlink control information). A determination of power level used by a WTRU configured to receive one or more control channels where each control channel associated with a specific SOM and a specific scheduling method].
 
As to Claim 5.    Pelletier discloses the method of claim 4, further comprising: communicating with the second wireless device [i.e. WTRU] after a time duration [i.e. TTI] indicated by the communication configuration [Sections 0142, 0148, 0149: A SOM correspond to transmission using a specific TTI duration according to specific control channel or DCI type. A WTRU configured to associate one or more transmissions with a first SOM using a TTI of a first duration. A WTRU configured with one or more transmission modes in which one or more aspects of a processing procedure for signal reception and/or transmission].
 
As to Claim 7.     Pelletier discloses the method of claim 6, wherein the one or more configuration parameters comprises at least one of control resource set information, channel state information resources, sounding reference signal resources, a transmission time interval duration, tracking reference signal information, or any combination thereof associated with at least one of the bandwidth part, the synchronization signal block, or the combination thereof [Sections 0081, 0102, 0148, 0158: A WTRU may be configured to support and receive transmissions associated with a spectrum operation mode (SOM), and per sub-band (i.e. bandwidth part) of one or more sub-bands; a SOM refer to a specific type of transmission scheme used for performing communication. At least two scheduling modes may be supported that includes resources, timing and DL/UL transmission parameters for multiple TTIs (transmission time interval duration). A WTRU configured with different SOMs, and associate one or more transmissions with a first SOM using a TTI of a first duration and one or more transmissions with a second SOM using a TTI of a second duration. A WTRU is configured with symbols that include reference signals and synchronization signal].

As to Claim 9.     Pelletier discloses the method of claim 6, wherein: at least a portion of the one or more configuration parameters are the same as one or more configuration parameters for at least one of a second bandwidth part [i.e. sub-bands], a second length of a synchronization signal block, or a combination thereof, associated with the second mode [Sections 0081, 0102, 0149: A WTRU may be configured to support and receive transmissions associated with a spectrum operation mode (SOM), and per sub-band (i.e. bandwidth part) of one or more sub-bands.  At least two scheduling modes may be supported that include network-based scheduling for resources, timing, and DL/UL transmission parameters. A WTRU configured with one or more transmission modes in which one or more aspects of a processing procedure for signal reception and/or transmission],
	and a processing time parameter, a transmission beam parameter, a latency parameter, or any combination thereof of the one or more configuration parameters is the same as a corresponding parameter of the one or more configuration parameters for at least one of the second bandwidth part, the second synchronization signal block, or the combination thereof [Section 0089, 0092, 0102: A base station configure or change WTRU’s channel bandwidth, and manage scheduling, addressing of resources and specific channel bandwidths for various spectrum block sizes. A SOM may be related to a transmission mode, and a beamforming configuration. At least two scheduling modes may be supported that include network-based scheduling for resources, timing, and DL/UL transmission parameters].
 
As to Claim 10.   Pelletier discloses the method of claim 1, further comprising: transmitting the indication of the communication configuration via radio resource control signaling or downlink control information [i.e. DCI] or both [Sections 0129, 0142: A WTRU receives a DCI (downlink control information) for uplink transmission associated with SOM. A SOM correspond to transmission using a specific TTI duration according to specific control channel or DCI type].

As to Claim 11.  Pelletier discloses the method of claim 1, further comprising: configuring the bandwidth part for the second wireless device for communications in the first mode [Sections 0081, 0089: A WTRU may be configured to support and receive transmissions associated with a spectrum operation mode (SOM), and per sub-band (i.e. bandwidth part) of one or more sub-bands; a SOM refer to a specific type of transmission scheme used for performing communication. A base station configure or change WTRU’s channel bandwidth, and specific channel bandwidths for various spectrum block sizes],
	the bandwidth part comprising one of a downlink bandwidth part or an uplink bandwidth part [Section 0077: Downlink transmission scheme utilize waveforms that divide into sub-channels (i.e. bandwidth parts)], wherein the configuration parameters are for the bandwidth part; and configuring a second bandwidth part for the second wireless device for communications in the second mode [Section 0081, 0149: A WTRU may be configured to support and receive transmissions associated with a spectrum operation mode (SOM), and per sub-band (i.e. bandwidth part) of one or more sub-bands; a SOM refer to a specific type of transmission scheme used for performing communication. A WTRU configured with one or more transmission modes in which one or more aspects of a processing procedure for signal reception and/or transmission].  

As to Claim 13.  Pelletier discloses the method of claim 1, wherein the first length of the first transmission time interval [i.e. TTI or duration of 1ms] associated with the first mode [i.e. SOM; Section 0092: SOM is related to a transmission mode] is longer than the second length of the second transmission time interval [i.e. second TTI of 125µs] associated with the second mode [Sections 0074, 0091, 0148: The system supports variable TTIs lengths. A SOM include one or more aspects applicable to a transmission, such as a transmission duration for example a TTI length. A WTRU is configured with different SOMs and configured to associate one or more transmission with a first SOM using a TTI of first duration such as 1ms and transmission with a second SOM using a TTI duration such as 125µs. Note: 1ms is longer than 125µs].

As to Claim 14.    Pelletier discloses a method for wireless communications at a first wireless device [i.e. Base Station], comprising [Figs. 1A, 1D, 1E, Sections 0004, 0023: A method for transmission in wireless communication system. The communication system include base stations in which each base station may be any type of device configured to wirelessly interface with other devices such as WTRU, core network and the like]:
	receiving, from a second wireless device [i.e. WTRU (wireless transmit/receive unit)], an indication of a communication configuration for operating in a first mode [i.e. SOM; Section 0092, 0149: SOM is related to a transmission mode. A WTRU configured with one or more transmission modes], the communication configuration indicating one or more configuration parameters [Section 0102: At least two scheduling modes may be supported that include DL/UL transmission parameters] for at least one of a bandwidth part [i.e. sub-band], a length of a synchronization signal block, or a combination thereof, associated with the first mode [Fig. 8, Sections 0081, 0089, 0169: A base station/network unit configured for receiving transmissions for a given carrier frequency associated with a spectrum operation mode (SOM), and per sub-band of one or more sub-bands. A WTRU may configure operation, such a WTRU configured to allocate spectrum for band transmission and configured to scale and manage scheduling, addressing of resources for various spectrum block sizes. A WTRU include the configuration aspect as part of scheduling information associated with a transmission and with an identity of a SOM-specific control],
	and communicating with the second wireless device [i.e. WTRU] in the first mode [i.e. SOM] based at least in part on the one or more configuration parameters [Sections 0081, 0131, 0148: A WTRU and base station configured to support and receive transmissions associated with a SOM, and per sub-band; a SOM refer to type of transmission scheme used for performing communication. A transmission is associated with SOM and characteristic. A WTRU configured to apply a first PCM (i.e. power mode) to transmissions associated with the first SOM],
	wherein a first length of a first transmission time interval [i.e. TTI] associated with the first mode [i.e. SOM; Section 0092] is different from a second length of a second transmission time interval associated with a second mode [Sections 0091, 0148: A SOM include one or more aspects applicable to a transmission, such as a transmission duration for example a TTI length. A WTRU configured with different SOMs, a WTRU configured to associate one or more transmissions with a first SOM using a TTI of a first duration and one or more transmissions with a second SOM using a TTI of a second duration].

As to Claim 15.  The method of claim 14, wherein: the first mode is a first pathloss mode; and the second mode is a second pathloss mode [See Claim 2 because both claims have similar subject matter therefore similar rejection applies herein]. 
 
As to Claim 17.  Pelletier discloses the method of claim 14, further comprising: receiving the indication of the communication configuration to communicate based at least in part on the first wireless device operating in the first mode [Sections 0081, 0131: A WTRU and base station configured to support and receive transmissions associated with a SOM, and per sub-band; a SOM refer to type of transmission scheme used for performing communication. A transmission is associated with SOM and characteristic],
	 and communicating after a time duration [i.e. TTI] indicated by the communication configuration [Sections 0148, 0149: A WTRU configured to associate one or more transmissions with a first SOM using a TTI of a first duration. A WTRU configured with one or more transmission modes in which one or more aspects of a processing procedure for signal reception and/or transmission].
 
As to Claim 20.  The method of claim 18, wherein: at least one of the one or more configuration parameters are the same as one or more configuration parameters for at least one [See Claim 9 because both claims have similar subject matter therefore similar rejection applies herein].
 
As to Claim 21.  The method of claim 14, further comprising: receiving the indication of the communication configuration via radio resource control (RRC) signaling or downlink control information (DCI) or both [See Claim 10 because both claims have similar subject matter therefore similar rejection applies herein]. 

As to Claim 22.   Pelletier discloses the method of claim 14, further comprising: configuring the bandwidth part for the first wireless device for communications in the first mode [Sections 0081: A base station/network unit configured for receiving transmissions for a given carrier frequency associated with a spectrum operation mode (SOM), and per sub-band of one or more sub-bands],
	the bandwidth part comprising one of a downlink bandwidth part or an uplink bandwidth part [Section 0077: Downlink transmission scheme utilize waveforms that divide into sub-channels (i.e. bandwidth parts)] wherein the configuration parameters are for the bandwidth part;  and configuring a second bandwidth part for the first wireless device for communications in the second mode [Fig. 8, Sections 0081, 0089, 0169: A base station/network unit configured for receiving transmissions for a given carrier frequency associated with a spectrum operation mode (SOM), and per sub-band of one or more sub-bands. A WTRU may configure operation, such a WTRU configured to allocate spectrum for band transmission and configured to scale and manage scheduling, addressing of resources for various spectrum block sizes. A WTRU include the configuration aspect as part of scheduling information associated with a transmission and with an identity of a SOM-specific control],

As to Claim 24.  The method of claim 14, wherein the first length of the first transmission time interval associated with the first mode is longer than the second length of the second transmission time interval associated with the second mode [See Claim 13 because both claims have similar subject matter therefore similar rejection applies herein].
 
As to Claim 25.     Pelletier discloses a method for wireless communications at a first wireless device [i.e. Base Station], comprising [Figs. 1A, 1D, 1E, Sections 0004, 0023: A method for transmission in wireless communication system. The communication system include base stations in which each base station may be any type of device configured to wirelessly interface with other devices such as WTRU, core network and the like]:
	communicating with a second wireless device [i.e. WTRU (wireless transmit/receive unit)] according to a current mode [Sections 0081, 0131: A WTRU and base station configured to support and receive transmissions associated with a SOM (spectrum operation mode), and per sub-band; a SOM refer to type of transmission scheme used for performing communication. A transmission is associated with SOM and characteristic],  
[i.e. WTRU], the communication configuration comprising [Section 0089: A base station configure or change WTRU’s channel bandwidth, and manage scheduling, addressing of resources and specific channel bandwidths for various spectrum block sizes] one or more configuration parameters for at least one of a bandwidth part [i.e. sub-band], a length of a synchronization signal block, or a combination thereof, associated with a first mode [Fig. 8, Section 0081, 0102, 0113: A WTRU may be configured to support and receive transmissions associated with a spectrum operation mode (SOM), and per sub-band (i.e. bandwidth part) of one or more sub-bands; a SOM refer to a specific type of transmission scheme used for performing communication. At least two scheduling modes may be supported that include network-based scheduling for resources, timing, and DL/UL transmission parameters. Two or more types of power control modes are configured to WTRU];
	 and communicating with the second wireless device [i.e. WTRU] according to the first mode [i.e. SOM; Section 0092: SOM is related to a transmission mode] based at least in part on the one or more configuration parameters [Sections 0081, 0129, 0131, 0148: A WTRU and base station configured to support and receive transmissions associated with a SOM, and per sub-band; a SOM refer to type of transmission scheme used for performing communication. Uplink transmission using a SOM associated with a resource, using a transmission mode and determined based on WTRU receiving a DCI (downlink control information). A transmission is associated with SOM and characteristic. A WTRU configured to apply a first PCM (i.e. power mode) to transmissions associated with the first SOM],
[i.e. TTI] associated with the first mode [i.e. SOM] is different from a second length of a second transmission time interval associated with a second mode [Sections 0091, 0148: A SOM include one or more aspects applicable to a transmission, such as a transmission duration for example a TTI length. A WTRU configured with different SOMs, a WTRU configured to associate one or more transmissions with a first SOM using a TTI of a first duration and one or more transmissions with a second SOM using a TTI of a second duration].

As to Claim 27.     Pelletier discloses the method of claim 25, further comprising: entering the first mode for communications with the second wireless device [Sections 0081, 0149: A WTRU and base station configured to support and receive transmissions associated with a SOM; a SOM refer to type of transmission scheme used for performing communication. A WTRU configured with one or more transmission modes in which one or more aspects of a processing procedure for signal reception and/or transmission];
	 and communicating with the second wireless device via the at least one of the bandwidth part, the synchronization signal block, or the combination thereof after a time duration after entering the first mode [Sections 0081, 0142, 0148-0149: A WTRU may be configured to support and receive transmissions associated with a spectrum operation mode (SOM), and per sub-band (i.e. bandwidth part) of one or more sub-bands; a SOM refer to a specific type of transmission scheme used for performing communication. A SOM correspond to transmission using a specific TTI duration according to specific control channel or DCI type. A WTRU configured to associate one or more transmissions with a first SOM using a TTI of a first duration. A WTRU configured with one or more transmission modes in which one or more aspects of a processing procedure for signal reception and/or transmission].
 
As to Claim 28.    The method of claim 25, wherein at least one of the one or more configuration parameters are the same as one or more configuration parameters for at least one of a second bandwidth part, a second synchronization signal block, or a combination thereof associated with the second mode [See Claim 9 because both claims have similar subject matter therefore similar rejection applies herein].
  
As to Claim 29.    The method of claim 25, wherein the first length of the first transmission time interval associated with the first mode is longer than the second length of the second transmission time interval associated with the second mode [See Claim 13 because both claims have similar subject matter therefore similar rejection applies herein].
 
As to Claim 30.     Pelletier discloses an apparatus for wireless communications at a first wireless device [i.e. Base Station], comprising [Figs. 1A, 1D, 1E, Sections 0004, 0023: A method for transmission in wireless communication system. The communication system include base stations in which each base station may be any type of device configured to wirelessly interface with other devices such as WTRU, core network and the like]:
	a processor; and memory coupled to the processor, the processor and memory configured to [Section 0171: The methods described herein implemented in a computer program, incorporated in a computer-readable medium for execution by a computer or processor; examples of computer-readable storage media include, memory; A processor in association with software may be used to implement a radio frequency transceiver for use in a base station]:
	determine a communication configuration for a second wireless device [i.e. WTRU (wireless transmit/receive unit)], the communication configuration indicating [Section 0089: A base station configure or change WTRU’s channel bandwidth, and manage scheduling, addressing of resources and specific channel bandwidths for various spectrum block sizes] one or more configuration parameters for at least one of a bandwidth part [i.e. sub-band], a length of a synchronization signal block, or a combination thereof, associated with a first mode [Fig. 8, Section 0081, 0102, 0113: A WTRU may be configured to support and receive transmissions associated with a spectrum operation mode (SOM), and per sub-band (i.e. bandwidth part) of one or more sub-bands; a SOM refer to a specific type of transmission scheme used for performing communication. At least two scheduling modes may be supported that include network-based scheduling for resources, timing, and DL/UL transmission parameters. Two or more types of power control modes are configured to WTRU];
	transmit an indication of the communication configuration to the second wireless device for operating in the first mode [Section 0092, 0112, 0143, 0149: A SOM may be related to a transmission mode, a beamforming configuration, and an applicable control channel. A WTRU receiving from a network a configuration indicating such as power and timing of transmissions. A determination of power level used by a WTRU configured to receive one or more control channels where each control channel associated with a specific SOM and a specific scheduling method. A WTRU configured with one or more transmission modes],
	wherein a first length of a first transmission time interval [i.e. TTI] associated with the first mode [i.e. SOM; Section 0092: SOM is related to a transmission mode] is different from a second length of a second transmission time interval associated with a second mode [Sections 0091, 0148: A SOM include one or more aspects applicable to a transmission, such as a transmission duration for example a TTI length. A WTRU configured with different SOMs, a WTRU configured to associate one or more transmissions with a first SOM using a TTI of a first duration and one or more transmissions with a second SOM using a TTI of a second duration];
	and communicate with the second wireless device [i.e. WTRU (wireless transmit/receive unit)] operating in the first mode [i.e. SOM; Section 0092] based at least in part on the one or more configuration parameters [Sections 0081, 0129, 0131, 0148: A WTRU and base station configured to support and receive transmissions associated with a SOM, and per sub-band; a SOM refer to type of transmission scheme used for performing communication. Uplink transmission using a SOM associated with a resource, using a transmission mode and determined based on WTRU receiving a DCI (downlink control information). A transmission is associated with SOM and characteristic. A WTRU configured to apply a first PCM (i.e. power mode) to transmissions associated with the first SOM].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claim 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al. US 20180242264 hereafter Pelletier in view of Lee et al. US 20140098761 hereafter Lee.

As to Claim 3.     Pelletier discloses the method of claim 2 [Section 0081, 0148, 0140: A SOM refer to a specific type of transmission scheme used for performing communication. A WTRU configured with different SOMs such as a first and second SOM. A pathloss parameter may be measured from a downlink reference signal according to a service type, and associated downlink control channels; and be determined based on a SOM],
	Although Pelletier discloses pathloss associated with the SOM transmission modes it does not specifically state high or normal pathloss.
	However, Lee disclose wherein the first pathloss mode is a high pathloss mode and the second pathloss mode is a normal mode [Sections 0033, 0090, 0149, 0242, 0310 A WTRU include multi-mode capabilities. The eNB detect and respond to a power-ramped transmission from a WTRU which experience a much higher pathloss. If the pathloss or RSRP is lower than a predefined threshold the WTRU determine an aggregation level. A WTRU measure DL pathloss, and if the pathloss is larger than a threshold, the WTRU may use the new format. A WTRU may return to normal operation mode].
	Therefore, it would have been obvious to one skilled in the art before the effective filing date to have combined the method of Pelletier relating to different SOMs or transmission modes in which pathless parameter is associated with the modes with the teaching of Lee relating to different pathloss such as high pathloss and lower pathloss in which the WTRU return to normal operation mode. By combining the method/systems, the transmission modes can experience different pathloss i.e. high or low thereby configuring the devices to adjust power transmission in response to pathloss.

As to Claim 16.  The method of claim 15, wherein the first pathloss mode is a high pathloss mode and the second pathloss mode is a normal mode [See Claim 3 because both claims have similar subject matter therefore similar rejection applies herein].
Conclusion
	The prior art made of record and not relied upon Li et al. US 20180049137 discloses a method for pathloss derivation for operation in a wireless communication system in particular Section [0005] The UE derives first pathloss value for transmission and a second pathloss value for a second UL transmission; Section [0263] the UE is configured in transmission modes 1-9; is considered pertinent to applicant's disclosure, see PTO-892.
Furthermore, each additional prior arts cited on PTO-892 but not applied contains a disclosed description related to the claimed subject matter found in the Figures and/or description summary.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEL M ULYSSE whose telephone number is (571)272-1228. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


January 27, 2022
/JAEL M ULYSSE/Primary Examiner, Art Unit 2477